UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1351


MARKELLA COUNTOUROUDAS,

                Plaintiff – Appellant,

          v.

VANCE SECURITY USA CORPORATION,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00548-LMB-TCB)


Submitted:   January 13, 2011             Decided:   February 15, 2011


Before MOTZ and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda M. Correia, WEBSTER, FREDRICKSON, CORREIA & PUTH, PLLC,
Washington, D.C., for Appellant. Tyler A. Brown, JACKSON LEWIS,
LLP, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Markella   Countouroudas        appeals   the   district   court’s

order granting Vance Security USA Corporation’s Fed. R. Civ. P.

52(c)    motion    for    judgment    on   partial   findings     after   a   bench

trial    on    Countouroudas’s       pregnancy    and    gender   discrimination

claims, brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 &

Supp. 2010).       We have reviewed the record and find no reversible

error.        Accordingly, we affirm the district court’s order and

judgment.       Countouroudas v. Vance Sec. USA Corp., No. 1:09-cv-

00548-LMB-TCB (E.D. Va. Feb. 22, 2010).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                           2